Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1 1ofof1919




                         FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         EUGENE F. TOWERS, Derivatively on        No. 17-15770
         Behalf of The Walt Disney
         Company,                                   D.C. No.
                         Plaintiff-Appellant,    5:15-cv-04609-
                                                      BLF
                          v.

         ROBERT A. IGER; ALAN BERGMAN;              OPINION
         EDWIN CATMULL; JAMES A. RASULO;
         THOMAS O. STAGGS; SUSAN E.
         ARNOLD; JOHN S. CHEN; JACK
         DORSEY; FRED H. LANGHAMMER;
         AYLWIN B. LEWIS; MONICA C.
         LOZANO; ROBERT W.
         MATSCHULLAT; SHERYL SANDBERG;
         ORIN C. SMITH; RICHARD W. COOK;
         THE WALT DISNEY COMPANY, a
         Delaware corporation, Nominal
         Defendant,
                      Defendants-Appellees.



               Appeal from the United States District Court
                   for the Northern District of California
              Beth Labson Freeman, District Judge, Presiding

                Argued and Submitted November 14, 2018
                        San Francisco, California
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page2 2ofof1919




        2                        TOWERS V. IGER

                            Filed December 26, 2018

         Before: SIDNEY R. THOMAS, Chief Judge, MILAN D.
         SMITH, JR., Circuit Judge, and ELAINE E. BUCKLO, *
                             District Judge.

                     Opinion by Judge Milan D. Smith, Jr.


                                  SUMMARY **


                        Shareholder Derivative Action

            The panel affirmed the district court’s dismissal of a
        shareholder derivative suit on behalf of The Walt Disney
        Company because of plaintiff’s failure to satisfy Fed. R. Civ.
        P. 23.1’s demand futility requirement.

            Plaintiff alleged that Disney’s Board of Directors and
        several corporate officers participated in a conspiracy to
        enact illegal anticompetitive agreements between Disney
        and other animation studios. Plaintiff, admittedly, did not
        make a demand on the Board, and therefore, needed to plead
        the reasons why such demand would have been futile.

            The panel held that plaintiff’s amended complaint did
        not constitute particularized facts demonstrating demand
        futility. The panel further held that whether the Disney

            *
             The Honorable Elaine E. Bucklo, United States District Judge for
        the Northern District of Illinois, sitting by designation.
            **
               This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page3 3ofof1919




                              TOWERS V. IGER                       3

        Board’s alleged misconduct was characterized as conscious
        inaction, or active connivance, plaintiff needed to
        demonstrate that a majority of the Director defendants knew
        of the conspiracy – and plaintiff failed to do so.


                                COUNSEL

        Steven M. McKany (argued), Gina Stassi, Kevin A. Seely,
        and Brian J. Robbins, Robbins Arroyo LLP, San Diego,
        California, for Plaintiff-Appellant.

        Allen J. Ruby (argued), Richard S. Horvath Jr., and Jack P.
        DiCanio, Skadden Arps Slate Meagher & Flom LLP, Palo
        Alto, California; Cliff C. Gardner, Skadden Arps Slate
        Meagher & Flom LLP, Wilmington, Delaware; for
        Defendants-Appellees.


                                OPINION

        M. SMITH, Circuit Judge:

            Plaintiff-Appellant Eugene F. Towers (Plaintiff) brought
        a shareholder derivative action on behalf of The Walt Disney
        Company (Disney), alleging that its board of directors and
        several corporate officers participated in a conspiracy to
        enact illegal anticompetitive agreements between Disney
        and other animation studios. The district court dismissed the
        suit, concluding that the action could not be maintained
        because Plaintiff failed to satisfy Federal Rule of Civil
        Procedure 23.1’s demand requirement. We affirm.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page4 4ofof1919




        4                        TOWERS V. IGER

            FACTUAL AND PROCEDURAL BACKGROUND

        I. Factual Background

            Plaintiff is a stockholder of Disney, a Delaware
        corporation headquartered in Burbank, California.
        Plaintiff’s amended complaint alleged that Disney and other
        leading animation studios and special effects firms engaged
        in a long-running, illicit conspiracy to suppress the
        compensation of skilled technicians.

            A. The Alleged Conspiracy

            The conspiracy allegedly began in the mid-1980s, when
        George Lucas, then-head of alleged co-conspirator
        Lucasfilm Ltd., LLC (Lucasfilm), sold his company’s
        computer division to Steve Jobs, former CEO of Apple
        Computer, Inc. (Apple). 1 Jobs named the new company
        “Pixar.” At that time, Pixar and Lucasfilm agreed to refrain
        from recruiting each other’s employees. In subsequent
        years, Pixar’s president, Defendant-Appellee Edwin
        Catmull, and others allegedly expanded the conspiracy to
        include Disney, its subsidiary Walt Disney Animation
        Studios (Disney Animation Studios), DreamWorks
        Animation SKG, Inc. (DreamWorks), Two Pic MC LLC
        (formerly known as ImageMovers Digital LLC)
        (ImageMovers), Sony Pictures Animation, Inc., Sony
        Pictures Imageworks, Inc., and Blue Sky Studios, Inc.

           According to Plaintiff’s amended complaint, the
        conspiracy primarily involved the establishment and
        enforcement of “gentlemen’s agreements” to “artificially
            1
               Although Plaintiff referred to Jobs’s former employer as “Apple
        Inc.” in the amended complaint, Apple did not adopt this abridged name
        until 2007. See Drop the Computer, The Economist (Jan. 11, 2007),
        http://www.economist.com/business/2007/01/11/drop-the-computer.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page5 5ofof1919




                                TOWERS V. IGER                            5

        restrict competition for labor and thus illegally restrain trade
        and deflate compensation for employees . . . . The []
        Agreements consisted primarily of agreeing to stop the
        practice of cold calling into other companies, in exchange
        for the same.” Plaintiff explained that “[c]old calling, where
        employers call employees working for another company
        seeking to recruit or ‘poach’ them, is a vital tool for
        acquiring skilled labor, particularly in competitive fields.”
        Entering into agreements to prohibit cold calling allowed the
        conspirators to “keep costs down and prevent bidding wars.”

            B. Disney’s Role

            As of the date of the filing of Plaintiff’s amended
        complaint, Defendants-Appellees Robert A. Iger, Susan E.
        Arnold, John S. Chen, Jack Dorsey, Fred H. Langhammer,
        Aylwin B. Lewis, Robert W. Matschullat, Sheryl Sandberg,
        and Orin C. Smith (together with Defendant-Appellee
        Monica C. Lozano, 2 the Director Defendants) served on
        Disney’s board of directors (the Board). According to the
        complaint, the remaining individual Defendants-Appellees
        were current or former officers of Disney or its subsidiaries
        and divisions: Catmull was president of Disney Animation
        Studios, Alan Bergman was president of The Walt Disney
        Studios (Disney Studios), James A. Rasulo was an advisor
        to Disney’s CEO and was formerly senior vice president and
        CFO, Thomas O. Staggs was formerly COO and an advisor
        to the CEO, and Richard W. Cook was formerly chairman of
        Disney Studios (collectively, the Officer Defendants, and
        together with the Director Defendants, Defendants). In
        addition to serving on the Board, Iger was also Disney’s


            2
               Lozano served on the Disney board from 2000 to 2016, but left
        prior to the filing of Plaintiff’s amended complaint.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page6 6ofof1919




        6                      TOWERS V. IGER

        chairman and CEO, and previously served as its president
        and COO.

           Plaintiff alleged that Disney participated in the
        conspiracy since at least 2005, as evidenced by an internal
        Pixar email confirming that Pixar would not recruit workers
        from Disney. The email noted that “[t]his agreement is
        mutual.” In 2006, Disney purchased Pixar and appointed
        Catmull—the purported architect of the conspiracy—to run
        Disney Animation Studios. As part of the purchase
        negotiations, Disney allegedly agreed to abide by the
        conspiracy, with the then-chairman of Disney Studios,
        Cook, explicitly endorsing the scheme in an email exchange
        with Catmull.

            C. The DOJ Investigation and Subsequent Litigation

             Beginning in 2009, the Department of Justice (DOJ)
        conducted an investigation of hiring practices in the high-
        tech sector (the DOJ Investigation). On September 24, 2010,
        the DOJ filed a complaint against Pixar (by then a wholly
        owned subsidiary of Disney), Apple, Adobe Systems Inc.,
        Google Inc., Intel Corp., and Intuit Inc.; three months later,
        it filed a similar suit against Lucasfilm. In these actions, the
        DOJ alleged that the companies employed anti-poaching
        agreements that were per se unlawful restraints of trade
        under antitrust laws. The companies settled with the DOJ in
        2010, and final consent judgments were disclosed when the
        actions were publicized. These consent judgments enjoined
        the companies from entering into agreements to “refrain
        from . . . soliciting, cold calling, recruiting, or otherwise
        competing for employees.”             However, the consent
        judgments permitted such agreements in limited
        circumstances (such as when needed for a merger or
        acquisition, or for joint projects), and the DOJ imposed no
        fines or financial penalties against the co-conspirators.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page7 7ofof1919




                                   TOWERS V. IGER                                 7

            Subsequently, some employees of the conspiring
        companies filed class action suits against them, and those
        actions were consolidated in September 2011 under the
        name In re High-Tech Employee Antitrust Litigation, No.
        11-CV-02509-LHK (N.D. Cal.). Initially, both the DOJ
        Investigation and In re High-Tech implicated only Disney
        subsidiaries 3 and not Disney itself. However, according to
        Plaintiff, “[t]hat began to change in May 2013, when certain
        court documents were made public in the DOJ
        Investigation,” and again in March 2014, with the disclosure
        of additional documents from In re High-Tech that
        “contain[ed] evidence of a conspiracy involving numerous
        additional companies, including Disney.”

        II. Procedural Background

            A. Initial Proceedings

            In 2015, having been “alerted [] to the fact that Disney
        itself faced serious and substantial harm in light of the anti-
        competitive practices,” Plaintiff first made an inspection
        demand to Disney and, after negotiating with the company,
        received and reviewed books and records related to the
        alleged conspiracy. He then filed his original complaint on
        September 29, 2015, asserting claims for breach of fiduciary
        duty and unjust enrichment.

            On December 21, 2015, Defendants moved to dismiss
        Plaintiff’s complaint under Rule 23.1 (for failure to plead
        demand futility) and Rule 12(b)(6) (for failure to state a
        claim). The district court granted the motion, concluding
        that Plaintiff “failed to plead sufficient facts regarding the
        Board’s knowledge of the purported conspiracy.” The

            3
                In addition to Pixar, Lucasfilm, which Disney acquired in 2012.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page8 8ofof1919




        8                      TOWERS V. IGER

        district court granted leave to amend, emphasizing that, to
        satisfy Rule 23.1, Plaintiff would need to plead specific facts
        connecting the Director Defendants to the conspiracy.

            Following the dismissal, Plaintiff made a second demand
        on Disney, secured and reviewed additional documents, and
        filed an amended complaint on October 21, 2016.

            B. The District Court’s Decision

            On March 10, 2017, the district court dismissed
        Plaintiff’s amended complaint. The court again concluded
        that Plaintiff had only alleged,

               at most, that a few high-level employees and
               officers knew of and participated in the
               alleged conspiracy. Taken as a whole, these
               allegations are not sufficient to satisfy
               Delaware law with respect to demand futility,
               as they do not show that at least six members
               of the current board face a substantial
               likelihood of personal liability for violating
               their fiduciary duties.

        The court noted that Plaintiff’s new allegations were drawn
        from the minutes of meetings that occurred in late 2005 and
        early 2006, during the time the Board considered and
        approved the Pixar acquisition. The court determined that
        these minutes were “rather unremarkable”; the Board
        discussed various facets of the acquisition, such as personnel
        issues and strategic aims, but “it would have been
        remarkable if the Board had not discussed these topics
        before deciding to acquire Pixar . . . . The only inference
        that Plaintiff’s allegations plausibly support is that the Board
        discussed entirely appropriate and lawful means to retain and
        attract creative talent in relation to an acquisition.” The
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page9 9ofof1919




                              TOWERS V. IGER                        9

        court declined to infer that alleged co-conspirators shared
        details of the scheme with the Board when all were present
        at these meetings, or that any discussions relating to
        employment issues implicated the conspiracy.

            Consequently, the district court dismissed Plaintiff’s
        amended complaint without leave to amend. This appeal
        followed.

           STANDARD OF REVIEW AND JURISDICTION

            “[W]e review for abuse of discretion the district court’s
        ruling dismissing this shareholder derivative suit on the
        ground of failure to show demand futility.” Rosenbloom v.
        Pyott, 765 F.3d 1137, 1147 (9th Cir. 2014). We have
        jurisdiction pursuant to 28 U.S.C. § 1291.

                                ANALYSIS

            A. Rule 23.1

            Rule 23.1 “applies when one or more shareholders or
        members of a corporation or an unincorporated association
        bring a derivative action to enforce a right that the
        corporation or association may properly assert but has failed
        to enforce.” Fed. R. Civ. P. 23.1(a). The rule imposes
        several pleading requirements, including that a complaint
        “state with particularity . . . any effort by the plaintiff to
        obtain the desired action from the directors or comparable
        authority and, if necessary, from the shareholders or
        members; and [] the reasons for not obtaining the action or
        not making the effort.” Fed. R. Civ. P. 23.1(b)(3). This
        “demand requirement implements ‘the basic principle of
        corporate governance that the decisions of a corporation—
        including the decision to initiate litigation—should be made
        by the board of directors or the majority of shareholders.’”
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1010ofof1919




         10                         TOWERS V. IGER

         Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 101 (1991)
         (quoting Daily Income Fund, Inc. v. Fox, 464 U.S. 523, 530
         (1984)); see also Aronson v. Lewis, 473 A.2d 805, 811–12
         (Del. 1984) (“By its very nature the derivative action
         impinges on the managerial freedom of directors. Hence, the
         demand requirement . . . exists at the threshold, first to insure
         that a stockholder exhausts his intracorporate remedies, and
         then to provide a safeguard against strike suits.” (footnote
         omitted)). 4 Consequently, “the right of a stockholder to
         prosecute a derivative suit is limited to situations where the
         stockholder has demanded that the directors pursue the
         corporate claim and they have wrongfully refused to do so
         or where demand is excused because the directors are
         incapable of making an impartial decision regarding such
         litigation.” Rales v. Blasband, 634 A.2d 927, 932 (Del.
         1993).

             In his amended complaint, Plaintiff admitted that he did
         not make a demand on the Board. Therefore, he must “plead
         with particularity the reasons why such demand would have
         been futile.” Rosenbloom, 765 F.3d at 1148 (quoting In re
         Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 989 (9th Cir.
         1999)). We have emphasized that demand futility “must be
         decided by the trial court on a case-by-case basis and not by
         any rote and inelastic criteria.” Id. (quoting In re Am. Int’l
         Grp., Inc. Derivative Litig., 700 F. Supp. 2d 419, 430
         (S.D.N.Y. 2010)). Plaintiff is “entitled to all reasonable

              4
                “Although Rule 23.1 supplies the pleading standard for assessing
         allegations of demand futility, ‘[t]he substantive law which determines
         whether demand is, in fact, futile is provided by the state of incorporation
         of the entity on whose behalf the plaintiff is seeking relief.’”
         Rosenbloom, 765 F.3d at 1148 (alteration in original) (quoting Scalisi v.
         Fund Asset Mgmt., L.P., 380 F.3d 133, 138 (2d Cir. 2004)). Because
         Disney is incorporated in Delaware, Delaware law controls our demand
         futility analysis.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1111ofof1919




                               TOWERS V. IGER                        11

         factual inferences that logically flow from the particularized
         facts alleged,” Brehm v. Eisner, 746 A.2d 244, 255 (Del.
         2000), and “[t]he requirement of factual particularity does
         not entitle a court to discredit or weigh the persuasiveness of
         well-pled allegations.” In re China Agritech, Inc. S’holder
         Derivative Litig., No. 7163-VCL, 2013 WL 2181514, at *14
         (Del. Ch. May 21, 2013).

             Although a “smoking gun of Board knowledge” is not
         required—Plaintiff can instead “alleg[e] particular facts that
         support an inference of conscious inaction”—demand must
         be assessed on a director-by-director basis such that,
         “looking to the whole board of directors,” demand is excused
         as to a majority of members. Rosenbloom, 765 F.3d at 1151
         n.13, 1156; see also Desimone v. Barrows, 924 A.2d 908,
         943 (Del. Ch. 2007) (“Delaware law does not permit the
         wholesale imputation of one director’s knowledge to every
         other for demand excusal purposes. Rather, a derivative
         complaint must plead facts specific to each director,
         demonstrating that at least half of them could not have
         exercised disinterested business judgment in responding to a
         demand.” (footnote omitted)). Because Disney’s articles of
         incorporation exculpated the Board’s members from
         personal monetary liability, Plaintiff must plead bad faith
         “by alleging with particularity that a director knowingly
         violated a fiduciary duty or failed to act in violation of a
         known duty to act, demonstrating a conscious disregard for
         her duties.” In re Citigroup Inc. S’holder Derivative Litig.,
         964 A.2d 106, 125 (Del. Ch. 2009). Although

                “[t]he good faith business decisions of
                informed, disinterested, and independent
                directors of Delaware corporations are
                entitled to deference under the business
                judgment standard of review,” . . . . “[i]n rare
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1212ofof1919




         12                         TOWERS V. IGER

                  cases a transaction may be so egregious on its
                  face that board approval cannot meet the test
                  of business judgment.” These rare cases
                  include those in which a board decides to
                  undertake illegal activity.

         Rosenbloom, 765 F.3d at 1149 (citation omitted) (first
         quoting Hamilton Partners, L.P. v. Highland Capital Mgmt.,
         L.P., No. 6547-VCN, 2014 WL 1813340, at *15 (Del. Ch.
         May 7, 2014); and then quoting Aronson, 473 A.2d at 815).5

              B. Plaintiff’s Amended Complaint

              Plaintiff contends that

                  [a] collective analysis of the allegations in the
                  Amended Complaint, viewed in the light
                  most favorable to Plaintiff, and with all
                  reasonable inferences drawn in his favor,
                  establish at least a reasonable inference that a
                  majority of the Board at the time the
                  complaint was filed were aware of the Illegal
                  Anticompetitive Agreements, if not also
                  actively participating in them.

         He points to three general allegations to support this
         inference: that key Disney officers were actively involved in
         the conspiracy; that “a majority of the Board was serving

              5
                Rosenbloom notes that demand futility based on a board’s active
         decisions is subject to a somewhat different analysis than demand futility
         based on a board’s conscious inaction. 765 F.3d at 1149–51. However,
         it ultimately does not matter which theory is applied to Plaintiff’s claims
         here because either would require the Board’s knowledge of the
         conspiracy, which, we conclude, cannot be inferred from the allegations
         in the amended complaint.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1313ofof1919




                                TOWERS V. IGER                         13

         while defendant Cook, the head of Disney studios, was
         actively orchestrating” the conspiracy; and that “several key
         architects” of the conspiracy “discussed the Pixar acquisition
         with a majority of the Board.” We consider each allegation
         in turn.

                 i. Involvement of Key Disney Officers

             The amended complaint alleged that certain high-
         ranking Disney officers knew of the conspiracy and
         discussed its implications. For example, the complaint
         included an email exchange between Catmull and Cook, in
         which the former mentioned that “[w]e have avoided wars
         up in Norther[n] California because all of the companies up
         here—P[i]xar, ILM, Dreamworks, and [a] couple of smaller
         places—have conscientiously avoided raiding each
         other. . . . I would like the kind of relationship that Pixar has
         with Disney in that people cannot be considered to move
         back and forth.” Cook responded, “I agree. We will reaffirm
         our position again. As for Pixar or Disney, they absolutely
         know they are off limits.” In another email exchange
         between Catmull, Bergman, and a senior Disney human
         resources officer, Catmull reported that a rival recruiter
         “approach[ed] some of our people” and that “[w]e called to
         complain and the recruiter immediately stopped,” noting that
         “[t]his kind of relationship has help[ed] keep the peace in the
         Bay Area and it is important that we continue [to] use
         restraint.” The email ended with an exhortation: “can we
         have [ImageMovers] do their hunting somewhere else other
         than our back yard?”

             However, even if non-Board corporate officers might
         have discussed or even guided the conspiracy, that by itself
         is not sufficient to implicate the Director Defendants. To
         begin, “Delaware courts routinely reject the conclusory
         allegation that because illegal behavior occurred, internal
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1414ofof1919




         14                     TOWERS V. IGER

         controls must have been deficient, and the board must have
         known so.” Desimone, 924 A.2d at 940; see also Stone ex
         rel. AmSouth Bancorporation v. Ritter, 911 A.2d 362, 373
         (Del. 2006) (declining to “equate a bad outcome with bad
         faith” because “directors’ good faith exercise of oversight
         responsibility may not invariably prevent employees from
         violating criminal laws”). Furthermore, “Delaware law does
         not permit the wholesale imputation of one director’s
         knowledge to every other for demand excusal purposes.”
         Desimone, 924 A.2d at 943. Thus, we cannot assume that
         members of the Board had knowledge of the conspiracy
         simply because other individuals at Disney—even other
         Board members—knew. Instead, Plaintiff would need to
         demonstrate a clear line of communication and knowledge
         between the implicated officers and the Board. See, e.g.,
         Wal-Mart Stores, Inc. v. Ind. Elec. Workers Pension Tr.
         Fund IBEW, 95 A.3d 1264, 1273 (Del. 2014) (“Plaintiff may
         establish director knowledge . . . by establishing that certain
         [] officers were in a ‘reporting relationship’ to [] directors,
         that those officers did in fact report to specific directors, and
         that those officers received key information.”). Here,
         Plaintiff did allege that Cook and Catmull communicated
         with the Board, particularly during discussions of the Pixar
         acquisition, but he did not allege with particularity that
         information regarding the conspiracy was ever transmitted
         to the Board by these or other officers.

            In short, the district court did not abuse its discretion
         when it determined that it could not impute knowledge to the
         Director Defendants solely because some of the Officer
         Defendants engaged in the conspiracy and discussed it
         amongst themselves.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1515ofof1919




                              TOWERS V. IGER                      15

                ii. Cook and the Board

             Plaintiff notes that “seven of the Company’s eleven
         directors (at the time of filing) have served on the Board
         since 2006, ‘when the Company’s participation in the
         conspiracy was in full effect.’” He argues that “it is a
         reasonable inference that defendant Cook, who was freely
         discussing [the conspiracy] with the heads of other
         companies, including and especially defendant Catmull, was
         also sharing that information with the members of Disney’s
         Board.” The main support for this inference, in addition to
         Cook’s emails with Catmull, is language from Disney’s
         2015 Form 10-K, in which it discussed, in Plaintiff’s words,
         “the significant adverse effects that employment costs can
         have on the Company and the [] Defendants’ ‘active’ efforts
         to ‘control increases’ in those costs.”

             Under Delaware law, we cannot infer that Cook shared
         his knowledge with other members of the Board simply
         because he discussed the conspiracy with Catmull. Plaintiff
         claims that the 10-K provides a link between the Board and
         Cook’s misconduct, but while that document’s allegedly
         incriminating language did discuss employment costs, it was
         not in the context of competitors’ pilfering of Disney
         employees or the Board’s efforts to prevent it. Instead, the
         10-K focused on the “costs of pension benefits and current
         and postretirement medical benefits,” as well as “[l]abor
         disputes” stemming from “collective bargaining
         agreements.” Accordingly, Plaintiff cannot tie this 10-K to
         the alleged conspiracy such that we can infer Board
         knowledge.
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1616ofof1919




         16                    TOWERS V. IGER

                iii. Board Meeting       Discussions     of   Pixar’s
                     Acquisition

             Lastly, Plaintiff’s amended complaint relied heavily on
         the minutes of meetings that the Board conducted around the
         time of the Pixar acquisition, during which the directors
         discussed various issues relating to the merger. Plaintiff
         alleged that the Board addressed employment issues and the
         overall competition for talent, and that Jobs, allegedly a
         primary player in the conspiracy, spoke to the Board
         regarding the acquisition. However, discussion of these
         employment-related topics does not permit us to infer that
         the Board knew of the conspiracy. Just as Delaware law
         prevents us from imputing knowledge or bad faith to the
         Board simply because other officers knew of and engaged in
         misconduct, it also suggests that knowledge of misconduct
         cannot be imputed to the Director Defendants simply
         because the Board oversaw an acquisition that touched on
         related issues. See Ash v. McCall, No. Civ.A. 17132, 2000
         WL 1370341, at *8–9 (Del. Ch. Sept. 15, 2000) (determining
         that “[t]he notion that [directors overseeing a merger] had
         actual knowledge of” red flags could not be maintained
         where allegations did not plead this knowledge and
         “plaintiffs’ claims sound[ed] in negligence, at most”).

             Plaintiff argues that the district court improperly drew
         inferences against him as to the board meeting allegations,
         but this is not accurate. The amended complaint does not
         contain specific allegations that can be inferred in favor of
         Plaintiff, because we cannot establish an inference of Board
         knowledge merely through proximity to the conspiracy or
         the alleged misconduct of Disney officers. As the Delaware
         Court of Chancery has explained,

                Plaintiffs’ invitation to play inferential
                hopscotch does not comport with Rule 23.1’s
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1717ofof1919




                               TOWERS V. IGER                       17

                “stringent     requirements      of     factual
                particularity.” While the Court must “draw
                all reasonable inferences in the plaintiff’s
                favor,” our Supreme Court has made clear
                that “conclusory allegations are not
                considered as expressly pleaded facts or
                factual inferences.” Even reasonable
                inferences “must logically flow from
                particularized facts alleged by the plaintiff.”

         Horman v. Abney, No. 12290-VCS, 2017 WL 242571, at *12
         (Del. Ch. Jan. 19, 2017) (footnotes omitted) (first quoting
         Brehm, 746 A.2d at 254; and then quoting Wood v. Baum,
         953 A.2d 136, 140 (Del. 2008)).

             Accordingly, the district court did not abuse its
         discretion when it declined to infer knowledge of the
         conspiracy based on the fact that the Board discussed
         employment issues at these meetings. As the court noted,
         “The only inference that Plaintiff’s allegations plausibly
         support is that the Board discussed entirely appropriate and
         lawful means to retain and attract creative talent in relation
         to an acquisition.” The district court concluded that
         “Plaintiff alleges no particularized facts demonstrating that
         Jobs or anyone else revealed any recruiting practices, let
         alone any unlawful conspiracy, to the members of the
         Board.”      This conclusion is reasonable and entirely
         consistent with both the allegations in the amended
         complaint and controlling law.

                               *       *       *

            Ultimately, the allegations in Plaintiff’s amended
         complaint do not constitute particularized facts
         demonstrating demand futility. Whether the Board’s alleged
         misconduct is characterized as conscious inaction or active
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1818ofof1919




         18                        TOWERS V. IGER

         connivance, Plaintiff needed to demonstrate that a majority
         of the Director Defendants knew of the conspiracy, and he
         failed to do so.

             Plaintiff is correct that he does not need to show evidence
         of a smoking gun, and relies on Rosenbloom to this effect.
         However, in that case, the plaintiffs “offer[ed] a battery of
         particularized factual allegations that strongly support[ed]
         an inference . . . that the Board knew of and did nothing
         about illegal activity.” Rosenbloom, 765 F.3d at 1152. Such
         allegations included that the board “closely and regularly
         monitored” potentially illicit activities; “received data” that
         “qualifie[d] as a ‘red flag’” of illegality; and “received
         repeated FDA warnings about illegal” activities. Id. at
         1152–54. Here, by contrast, it is not even clear that the
         Board was aware of a conspiracy, let alone either
         consciously disregarded or actively encouraged it such that
         the Director Defendants acted in bad faith. 6 A smoking gun
         may not be needed, but something more than speculative,
         conclusory allegations is required. All Plaintiff alleged is
         that the Board was in close proximity to officers who were

              6
                Consequently, this case is more similar to those in which courts
         distinguished their operative allegations from those in Rosenbloom. See,
         e.g., In re First Solar Derivative Litig., No. CV-12-00769-PHX-DGC,
         2016 WL 3548758, at *13 (D. Ariz. June 30, 2016) (determining that
         “[t]his case differs from Rosenbloom” because “Plaintiffs have not
         alleged that there was enduring and pervasive misconduct” and
         “Plaintiffs have not alleged that the board was informed of the critical
         facts by anyone”); In re Impax Labs., Inc. S’holder Derivative Litig., No.
         14-cv-04266-HSG, 2015 WL 5168777, at *6 (N.D. Cal. Sept. 3, 2015)
         (noting that Rosenbloom “address[ed] circumstances far more extreme
         than those presented here,” where “there are no particularized allegations
         that the Impax Board affirmatively adopted plans to perpetuate any
         illegal conduct or made a conscious decision not to take any action in
         response to” red flags of illegality).
Case:
Case 5:15-cv-04609-BLF
      17-15770, 12/26/2018,
                         Document
                            ID: 11133033,
                                    90 Filed
                                          DktEntry:
                                             12/26/18
                                                    74-1,Page
                                                          Page1919ofof1919




                                     TOWERS V. IGER                               19

         involved with the conspiracy, and that its members discussed
         related issues at meetings. These allegations would likely be
         insufficient even under de novo review; consequently, under
         the more deferential standard that we must apply, the district
         court did not abuse its discretion when it concluded that
         Plaintiff failed to plead demand futility. 7

                                    CONCLUSION

            Plaintiff failed to plead particularized facts relating to
         demand futility, as required by Rule 23.1. Accordingly, we
         AFFIRM the district court’s order granting Defendants’
         motion to dismiss.




             7
               The district court also concluded that Plaintiff’s claims were time-
         barred by the applicable three-year statute of limitations. However,
         because Plaintiff’s failure to plead demand futility constitutes a sufficient
         basis for dismissal, we need not consider whether the district court
         correctly calculated the statute of limitations.
